DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The preliminary amendment and response filed 2-1-2021 has been entered into the record.  Claims 22-48 are pending and under examination.	

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 22-32 and 43-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims:


US Patent
1-8
7354740
1-17
7452697
1-6
8841110
1-9
8409828
1-4
9725705




 Although the conflicting claims are not identical, they are not patentably distinct from each other because the applications are related as continuations to the instant application and as such are admittedly drawn to the same subject matter.  They are not patentably distinct from each other because given the claimed continuing relationship (CON) between the instant application in view of the decisions set forth in Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001 (Fed. Cir. 2008) and Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 68 USPQ2d 1865 (Fed. Cir. 2003) 
 Inasmuch as the process for chromatographic purification of the Botulinum neurotoxin serotype A complex is clearly provided therein and covered by the claims, the a change in the sequence in a process claim is prima facie obvious in the absence of new or unexpected results.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).   Furthermore,  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The selection of optimal binding, washing and elution conditions for protein purification are routine in the art. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 22-42 and 43-48 are drawn to new matter for the following reasons:
Independent claims 22 and 43 and all claims dependent thereon are drawn to a method of using hydrophobic interaction chromatography to purify a BoNT/A complex using a single step elution of bound complex with an elution buffer having a salt concentration that is less than 50% the salt concentration of the sample applied to the column wherein the eluent comprises at least about a 50% higher purity of the complex relative to the sample.  While support can be 
As to claims 34-42, the claims recite the use of cation or anion exchange columns after the step of condition the eluate with a buffer having a pH of between about 7.0-8.0 to provide a buffered sample comprising dissociated approximately 150 kDa BoNT/A.  This step of conditioning an eluate of the butyl sepharose hydrophobic purification is found at page 88:

    PNG
    media_image1.png
    406
    693
    media_image1.png
    Greyscale

In this procedure, it is clear that the conditioned eluate at pH 8 can be loaded onto either a cation exchange or anion exchange column and collected in the flow through volume.  This is consistent with description of these ion exchange chromatography media at page 65 TABLE 3 of the specification.

    PNG
    media_image2.png
    440
    720
    media_image2.png
    Greyscale
  

As such, loading a conditioned eluate from the butyl-speharose FF column or from any hydrophobic interaction column eluate and binding the conditioned eluate to an ion exchange chromatographic media where the 150 kDa toxin binds and eluting the 150 kDa toxin.  This passage does not support conditioning an eluate with a pH buffer of 7-8 as claimed and does not disclose that the 150 kDa toxin component binds to and subsequently eluted from the column.  The specification teach an embodiment at Example 7, specification pages 56-57 where as an alternative to Example 6 harvest and purification process a column chromatography process can be carried out.  Here, in alternative embodiment the crystalized toxin from an APF process can be passed through and eluted from an ion-exchange column in a pH 7-8 buffer to dissociate the non-toxin complex proteins from the toxin molecule providing a botulinum toxin with an approximately 150 kDa molecular weight.  Thus, in this embodiment the product of the APF process is directly applied to an ion-exchange column.   The specification at Example 11 provides for series of columns where either anion or cation exchange chromatograph media are preformed after butyl-speharose FF but specifically discloses the use of the pH8 buffer provides for 150 kDa toxin in the ion exchange flow through.  Applicant therefore combines two separate and distinct process embodiments to arrive at a third combination process that is not conceptually disclosed in the specification as filed and thus is deemed new matter. Additionally, the specific process steps, concentration of salts and pHs of buffers recited in the anion and cation exchange columns of 33-42 are not found in the specification as filed as it applies to the 150 kDa toxin isolation per se.  Conception by way of written description does not extend to embodiments that may be obvious over what is specifically disclosed.  Additionally, the mere recitation of different disclosed embodiments does not provide for conception by way of written description for their combination in any particular order.  “[I]t is the specification itself that must demonstrate possession. And while the description requirement does not demand any particular form of disclosure ... or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).   The written description requirement ensures that, at the time a patent  application is filed, the inventor has possession of the invention claimed.   See Vas-Cath v. Mahurkar, 19 USPQ2d 1111, 1116 (Fed. Cir. 1991).  It also serves the obvious purpose of telling the  public what it is that has been invented. Possession of the  invention at the time of filing is best shown by a precise description in the text of the patent specification of all of the aspects of  the claimed invention.   It is true that a Vas-Cath, 19 USPQ2d at 1116; however, it must still describe the invention with all its claimed  limitations in some manner,  see Lockwood v. American Airlines, Inc.  , 1 USPQ2d 1961, 1966 (Fed. Cir. 1997).  Also instructive here is Novozymes A/S v. DuPont Nutrition Biosciences APS, 107 USPQ2d 1457 (Fed. Cir. 2013)  where iIn considering whether the description was sufficient, the Federal Circuit considered the claimed invention "as a integrated whole" rather than merely element by element: 
While the 2000 application provides formal textual support for each individual limitation recited in the claims of the '723 patent, it nowhere describes the actual functioning, thermostable alpha-amylase variants that those limitations together define. Taking each claim—as we must—as an integrated whole rather than as a collection of independent limitations, one searches the 2000 application in vain for the disclosure of even a single species that falls within the claims or for any "blaze marks" that would lead an ordinarily skilled investigator toward such a species among a slew of competing possibilities. 
The court makes clear here that written description is not satisfied merely by ensuring that each individual claim limitation is disclosed in the original disclosure. Rather, the written description requires disclosure of the patented claim as a whole.  In the instant case there apparently no blaze marks to combine the different chromatographic procedures as now claimed for purification of the 150 kDa toxin.  For the foregoing reasons the claims are deemed to be new matter as the set forth a process that is not described at the time of filing and combine different elements from different embodiments to arrive at a new combination that is not described. 
	These issues are best resolved by Applicant pointing to the specification by page and line number where conception of the now claimed process as a whole can be found.
	Claims 22-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The independent claims recite salt concentrations by comparison to a sample amount which is unknown and undefined and claims drawn to relative concentrations compared to an unknown is prima facie indefinite.


Prior Art Date of the Instant Claims
In view of the lack of description for the claimed subject matter of the amendment of 2-1-20-21 in the prior applications as set forth herein, the claims are given the instant filing date of 10-6-2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 22-48 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Ruegg (US 9,469,849).
Ruegg teaches as process of purification of the Botulinum neurotoxin A 900 kDa complex and the 150 kDa free toxin.

    PNG
    media_image3.png
    614
    817
    media_image3.png
    Greyscale

Figure 1A and 1B describe the processes to separate the complex by the addition of salt to the toxin sample by either precipitation or non-precipitation clarification methods.  The complex was bound to a hydrophobic interaction columns at high salt concentration ( 0.5M ammonium sulfate/50 mM phosphate at pH 6.0; see column 11, second full paragraph and patent claims 7-23) and eluted at lower salt concentrations in a descending gradient with most preferably about 0.25 M to 0.0 M ammonium sulfate (see column 11 lines 47-65) and the product peak isolated. The eluted product peak was diluted into Tris buffer pH 7.8 to dissociate the toxin complex, which was then loaded onto an anion exchange column and eluted with an ascending gradient of sodium chloride and the product peak collected  (column 12, line 65-column 12).  Suitable buffers and pH conditions are described but can be determined to optimize the yield of from the particular anion exchange column to be used.  Buffers to elute the 
In the alternative,  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Ruegg teaches that selection of buffers, salt and pH concentrations are routine optimization in the art.  As such, it would have been prima facie obvious at the time the invention was made to optimize the salt concentration, pH and buffer for each of the sample load, the washing buffer and elution buffers to optimize each part of the recovery process for optimum recover and purity of the final product.  As such, the process appears to be a routine optimization of known processes in the art to purify the 900 kDa complex, disassociate the complex proteins from the 150 kDa toxin and purify the toxin therefrom.  The claimed processes are mere selection among the known methods of purification of the complex and free toxin.  In the absence of unexpected results, the processes are obvious variants of the prior art methods.

Citation of Relevant Art
Ruegg US 2020/0277591 also has claims drawn to processes of chromatographic purification of the 150 kDa pure botulinum toxin.

Note to Applicant
It is noted that the instant application nor any prior application in this priority chain had claims pending to the instant chromatographic purification of the free 150 kDa toxin prior to the presentation of claims 33-42 in this application which is more than one year of the issuance of US 9,469,849 on October 18, 2016.

Status of the Claims


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA DUFFY/Primary Examiner, Art Unit 1645